United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Point Marion, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1799
Issued: March 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2019 appellant, through counsel, filed a timely appeal from a July 16, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on May 30, 2017, as alleged.
FACTUAL HISTORY
On June 17, 2017 appellant, then a 52-year-old postmaster, filed a traumatic injury claim
(Form CA-1) alleging that on May 30, 2017 she experienced severe left knee pain and swelling
when she was walking through the parking lot while in the performance of duty. She noted that
she felt a “pop & scrunch & then excruciating pain.” On the reverse side of the claim form,
appellant’s supervisor indicated that appellant had not missed work.
In a June 23, 2017 letter, appellant noted that her doctor was a Dr. Melissa Strother and the
date of her appointment was June 1, 2017. She related that an x-ray examination was normal.
Appellant indicated that on June 12, 2017 she underwent a magnetic resonance imaging (MRI)
scan, which revealed two meniscus tears.
By letter dated June 28, 2017, K.S., an occupational health nurse administrator for the
employing establishment, controverted appellant’s claim on the basis of fact of injury,
performance of duty, and causal relationship. She noted that appellant waited 17 days to notify
her supervisor of the accident and failed to provide any medical documentation of an injury.
In an undated letter, C.W., a manager at the employing establishment, reported that
appellant did not report the accident to him until two weeks after it happened even though she
claimed that she went to the doctor’s office on June 1, 2017 and had an MRI scan on June 12, 2017.
He related that when he asked appellant if she stumbled, fell, twisted her knee, or stepped in a hole,
appellant responded “No.” C.W. alleged that based on the timeliness and statements, he did not
believe that this injury occurred as described by appellant.
Appellant submitted a June 28, 2017 duty status report (Form CA-17) by an unknown
provider with an illegible signature and an undated and unsigned authorization for examination
and/or treatment (Form CA-16).
In a July 6, 2017 development letter, OWCP advised appellant that, when her claim was
first received, it appeared to be a minor injury that resulted in minimal or no lost time from work.
It informed her that her claim would now be formally adjudicated because the employing
establishment had challenged her claim. OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim and provided a questionnaire for her completion.
It afforded appellant 30 days to submit the necessary factual and medical evidence.
On August 1, 2017 OWCP received appellant’s completed development questionnaire.
Appellant explained that, at the time that the injury occurred, she was walking through the
employing establishment parking lot after delivering priority packages. She indicated that she felt
extreme pain and was sick to her stomach. Appellant noted that she took the following day off
work to elevate and ice her left knee. She reported that S.F., a mail clerk, saw her when she walked
into the office. Appellant indicated that she first saw a physician on June 1, 2017. She explained

2

that she waited 16 days to file her claim because she thought that her knee would be okay, but after
the MRI scan results she realized that it was not just a sprain.
Appellant also submitted additional medical evidence. In a June 28, 2017 report,
Dr. Brenden J. Balcik, a Board-certified emergency medicine physician, related appellant’s
complaints of left knee pain and diagnosed left knee pain and medial meniscus tear.
On July 18, 2017 appellant began physical therapy treatment and submitted physical
therapy treatment notes.
Appellant submitted an unsigned July 26, 2017 letter by an unknown provider who related
that appellant twisted her knee while walking at work.
By decision dated August 9, 2017, OWCP denied appellant’s claim, finding
evidence of record was insufficient to establish that the May 30, 2017 employment
occurred as alleged. It noted that she had not submitted any evidence to substantiate
sustained an injury by walking across the parking lot. OWCP concluded, therefore,
requirements had not been met to establish an injury as defined by FECA.

that the
incident
that she
that the

On September 12, 2017 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
Appellant submitted additional medical reports by Dr. Balcik dated August 23 and
October 25, 2017. Dr. Balcik indicated that appellant’s left knee pain had improved and provided
examination findings. He diagnosed left knee medial meniscus tear and lower extremity edema.
A telephonic hearing was held on March 20, 2018. Appellant testified that on May 30,
2017 she was walking in the parking lot when she felt a “pop and a scrunch” and almost fell to the
ground from the excruciating pain. She related that she felt like she was being coerced to say that
something else happened, but she did not notice any kind of twist or stumble. Appellant also
indicated that she took off work the next day on May 31, 2017 and sought medical treatment on
June 1, 2017.
Following the hearing, appellant submitted a June 1, 2017 left knee x-ray examination
report and a June 12, 2017 left knee MRI scan report, which showed a tear of the posterior horn of
the medial meniscus and suspect tear of the lateral meniscus.
In a June 1, 2017 report, Dr. Megan Johnson, a Board-certified family physician, related
that appellant presently complained of left knee joint pain with a sudden onset of one day ago. She
reported that the “pain was precipitated by twisting.” Dr. Johnson provided examination findings
and diagnosed left knee pain.
In a February 28, 2018 letter, Dr. Balcik reported that he had evaluated appellant for a left
knee injury that occurred while walking through the parking lot at work. He opined that “this
mechanism (walking and then twisting the knee) is consistent with the medial meniscus tear.”
Dr. Balcik noted that a left knee MRI scan confirmed the medial meniscus tear.

3

By decision dated April 25, 2018, an OWCP hearing representative affirmed the August 9,
2017 decision.
Following the decision, OWCP received progress notes dated June 20 and October 10,
2018 by Dr. Balcik. Dr. Balcik noted left knee examination findings of mild tenderness to
palpation over the anterior aspect of the knee. He diagnosed left knee pain and edema of the left
lower extremity.
On April 22, 2019 appellant, through counsel, requested reconsideration.
In a March 27, 2019 letter, Dr. Balcik related that he first evaluated appellant on June 28,
2017 for a left knee injury that occurred while she was walking through the parking lot at work.
He opined that this “mechanism (walking and then twisting the knee) is consistent with the medial
meniscus tear that was found on the subsequent MRI scan of the left knee and is likely the cause
of her symptoms.” Dr. Balcik referenced his examination notes from June 28, 2017 and diagnosed
left knee medial meniscus tear.
By decision dated July 16, 2019, OWCP denied modification of the April 25, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

4

time, place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9
With respect to the first component of fact of injury, the employee has the burden of proof
to establish the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence.10 An employee’s statement
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.11 Moreover, an injury does not
have to be confirmed by eyewitnesses in order to establish the fact that an employee sustained an
injury in the performance of duty, as alleged, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.12 An
employee has not met his or her burden of proof to establish the occurrence of an injury when there
are such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.13
Circumstances such as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury, and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statement in
determining whether a prima facie case has been established.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on May 30, 2017, as alleged.
Appellant filed a traumatic injury claim alleging that she felt a “pop & scrunch & then
excruciating pain” in her left knee when she was walking through the parking lot after delivering
priority packages on May 30, 2017. In response to OWCP’s development letter, she reiterated that
she was walking through the parking lot when she felt extreme pain. Appellant did not provide
any additional details regarding her left knee injury, nor did she describe the manner in which her
claimed injury occurred. The Board finds that the factual evidence of record lacks the requisite

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
10

D.B., 58 ECAB 464 (2007); Robert A. Gregory, 40 ECAB 478 (1989).

11
A.C., Docket No. 18-1567 (issued April 9, 2019); D.B., 58 ECAB 529 (2007); Gregory J. Reser, 57 ECAB
277 (2005).
12

M.F., Docket No. 18-1162 (issued April 9, 2019); Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A.
McCracken, Docket No. 93-2227 (issued March 9, 1995).
13

P.A., Docket No. 19-1036 (issued November 19, 2019); D.B., 58 ECAB 464 (2007).

14

M.C., Docket No. 18-1278 (issued March 7, 2019); Betty J. Smith, 54 ECAB 174 (2002).

5

information needed in order to determine the mechanism of how the alleged left knee injury
occurred on May 30, 2017.15
Circumstances such as late notification of injury, lack of confirmation of injury, and
continuing to work may cast sufficient doubt on an employee’s statement.16 In this case, appellant
did not notify her supervisor of the alleged injury until June 15, 2017, which was 17 days after the
alleged May 30, 2017 employment incident. Appellant has not submitted any witness statements
confirming that the May 30, 2017 incident occurred as she described. Furthermore, her supervisor
indicated on the reverse side of the Form CA-1 that she had not missed work. Although appellant
asserted that she missed work on May 31, 2017, she has not submitted any factual evidence to
support her allegation. Accordingly, the Board finds that the surrounding circumstances and her
subsequent course of action do not establish that an employment incident occurred on May 30,
2017, as alleged.17
The Board therefore finds that appellant has not established that an employment incident
occurred on May 30, 2017 as alleged. Consequently, it is unnecessary to address the medical
evidence of record.18
On appeal counsel alleges that OWCP’s decision was contrary to law and fact, but has not
submitted any evidence to support his argument. As explained above, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on May 30, 2017, as alleged.

15

See J.B., Docket No. 19-1487 (issued January 14, 2010).

16

Id.

17

See S.F., Docket No. 18-0296 (issued July 26, 2018); see also D.B., 58 ECAB 464 (2007).

18
J.C., Docket No. 19-0542 (issued August 14, 2019); see M.P., Docket No. 15-0952 (issued July 23, 2015);
Alvin V. Gadd, 57 ECAB 172 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 11, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

